Citation Nr: 0530969	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for prostatitis.

5.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  

6.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.  

7.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.  

8.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to September 
1971.  The veteran served in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The appeal ensued following an April 2003 rating 
decision which, in part, established service connection for 
diabetes mellitus and assigned a 20 percent rating for that 
condition.  Service connection for hypertension was denied.  

In subsequent RO decisions, the RO denied service connection 
for tinnitus, established service connection for peripheral 
neuropathy of each lower extremity and assigned separate 10 
percent evaluations.  Increased ratings for these condition 
was most recently denied in January 2005.  The veteran's 
claim for a TDIU was denied in 2004 and most recently, in 
April 2005.  

In July 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  At the hearing, 
the veteran submitted a statement withdrawing the issues of 
entitlement to service connection for hearing loss and 
prostatitis.  Thus, those issues are no longer before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran reiterated his contentions at a July 2005 
personal hearing.  He argued that his hypertension was 
secondary to his service-connected diabetes mellitus.  He 
claimed that his tinnitus resulted from jet fuel that was 
spilled in his ears during service.  This burned tissue in 
his ear canals and resulted in constant ringing in the ears.  
The Board notes that he claimed ear injury when initially 
filing a disability claim in 1983.  The veteran also 
maintained that his service-connected disabilities had 
worsened since last evaluated by VA.  Specifically, he 
reported that his medication dosages were recently increased.  
He said that his activities and diet were restricted because 
of his diabetes.  Although he was told that he needed to go 
back on insulin, he preferred increased dosages of his 
medications to control the condition.  He reported constant 
numbness on the soles of his feet, and he described a 
tingling sensation that went up his legs.  He also reported 
pain from his heel back up the back of his legs.  Finally, he 
asserted that his disabilities precluded substantially 
gainful employment.  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 C.F.R. § 5103A.  

The Board notes that a physician has not specifically 
addressed the question of whether the veteran's hypertension 
is proximately due to aggravated by the service-connected 
diabetes.  Nor has a physician specifically addressed whether 
tinnitus resulted from the alleged inservice injury.  The 
veteran's assertion that his medications were recently 
changed is corroborated by VA records.  He also reported an 
increased severity as a result of his peripheral neuropathy.  
It is concluded that additional examinations are necessary in 
regards to the current claims.  

VA is obliged to afford a veteran contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  Additionally, 
assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (SMC) in 
Washington, D.C., for the following actions:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any of the disabilities on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  The RO should arrange for the veteran 
to undergo the appropriate VA examination 
to determine the nature and etiology of 
hypertension.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
hypertension was caused or aggravated by 
the service-connected diabetes?  If it is 
found that hypertension is secondary to 
diabetes, the examiner should express an 
opinion as to the impact of this 
condition on the veteran's vocational 
pursuits.  A complete detailed rationale 
is requested for any opinion that is 
rendered.

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility, 
rather it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.  The claims folder should be 
provided to the examiner for review.

3.  Schedule the veteran for the 
appropriate VA examination to determine 
whether he veteran has recurrent 
tinnitus.  If tinnitus is found, the 
examiner is asked to express an opinion 
on the following:

Whether it is at least as likely as not 
that the current tinnitus is 
etiologically related to the alleged 
injury during service when jet fuel 
entered his ear canals in an accident?  
If it is determined that tinnitus is 
related to military service, the examiner 
should express an opinion as to the 
impact of this condition on the veteran's 
vocational pursuits.  

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility, 
rather it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.  The claims folder should be 
provided to the examiner for review.

4.  Additionally, the RO should arrange 
for the veteran to undergo the 
appropriate examinations in regards to 
his service-connected diabetes mellitus 
and peripheral neuropathy of the lower 
extremities.  The claims file must be 
made available to the examiner(s), and 
the examiner(s) should indicate in the 
report(s) whether or not the claims file 
was reviewed.  Any indicated tests should 
be accomplished.

The examiner(s) should describe what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to diabetes 
mellitus.  Should be taking insulin and 
is his diet restricted?  To what extent, 
if any, are his activities regulated as a 
result of diabetes mellitus?

The examiner(s) should also describe what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his 
peripheral neuropathy of the left and 
right lower extremities.  The examiner(s) 
should specifically discuss the extent, 
if any, of paralysis of the nerves 
involved.

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.  The examiner(s) should express 
an opinion as to the impact of these 
conditions on the veteran's vocational 
pursuits.  

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions as to ensure that 
they are responsive to and in complete 
compliance with the directions of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 270-1 
(1998).  

6.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issues on appeal.  
Specifically, the RO should readjudicate 
that issue of entitlement to service 
connection for hypertension, to include 
as secondary to service-connected 
diabetes mellitus, to include 
consideration of secondary service 
connection under Allen v. Brown, 7 Vet. 
App. 439 (1995).  Moreover, the RO should 
readjudicate the issue of entitlement to 
service connection for tinnitus, and 
entitlement to initial ratings in excess 
of 20 percent for diabetes mellitus, and 
in excess of separate 10 percent for the 
left and right peripheral neuropathy of 
the lower extremities.  Finally, the RO 
should readjudicate the issue of 
entitlement to a TDIU.  

If any of the claims remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


